DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 32, 34-38, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2019/0217028). 
Regarding claim 31, Nakano teaches inhaler, comprising: at least one atomizing unit (evaporator device) having at least one heater (electrical evaporator) for evaporating liquid supplied to the at least one electrical evaporator [0057-0060]; an electronic control device for controlling and/or regulating the at least one evaporator device, wherein the at least one evaporator device is associated with a plurality of aerosol sources (liquids) in such a way that a composition and/or the vapour production rate of vapour/aerosol produced by the at least one evaporator device is adjustable and/or modifiable in a targeted manner, as the electronic control device is configured for individual control of one or more of the at least one evaporator device [0065-0069]. 
Regarding claim 32, Nakano teaches the at least one evaporator device has a plurality of wicks (liquid feeds) for supplying the plurality of liquids to the at least one electrical evaporator [0060]. 
Regarding claims 34 and 35, Nakano teaches the at least one evaporator device comprises a plurality of electrical evaporators, wherein each liquid of the plurality of liquids is assigned a corresponding electrical evaporator of the plurality of electrical evaporators [0060].
Regarding claims 36 and 37, Nakano teaches a user interface via which a user can influence a composition of the vapour/aerosol produced by the at least one electrical evaporator, wherein the user interface is a wireless interface for communication with a mobile communication terminal of the user [0066, 0131-0133]. 
Regarding claim 38, Nakano teaches glycerol (glycerin) and propylene glycol [0059]. 
Regarding claim 41, Nakano teaches two liquids (aerosol sources) comprising glycerol or propylene glycol [0059]. Nicotine is not disclosed. Thereby Nakano is interpreted as teaching the plurality of liquids supplied to the at least one electrical evaporator is free of nicotine. 
Regarding claim 42, Nakano teaches one of the two reservoirs comprises a flavor [0061], i.e. at least one liquid of the plurality of liquids contains a flavor and at least one liquid of the plurality of liquids contains no flavor. 
Regarding claim 43, Nakano teaches a plurality of reservoirs for storing the plurality of liquids [0059]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 31 above, and further in view of Marmur (US 20180289908). 
Nakano does not teach a plurality of parameter sets adapted to the plurality of liquids are stored in the electronic control device. Marmur teaches an inhaler wherein instructions (parameter set) adapted to the liquid are stored in the electronic control device [0080]. As Nakano teaches a plurality of liquids, it would have been obvious to modify Nakano in view of Marmur such that a plurality of parameter sets adapted to the plurality of liquids are stored in the electronic control device for operating the inhaler in accordance with each liquid. 
Claims 39 and 44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakano.
Nakano teaches two liquids (aerosol sources) comprising glycerol or propylene glycol [0059]. The only other component disclosed by Nakano to be used with the two reservoirs/liquids is an optional flavor component [0061]. Thus, Nakano is interpreted as teaching one liquid containing mostly or over 50% glycerol, and another liquid containing mostly or over 50% propylene glycol. In the alternative, one of ordinary skill in the art would have found it obvious to use one liquid containing mostly or over 50% glycerol, and another liquid containing mostly or over 50% propylene glycol, to achieve predictable results. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp, 325 U.S. 327, 65 USPQ 297 (1945).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 31 above, and further in view of Atkins (US 2019/0124982). 
Nakano teaches two liquids (aerosol sources) comprising glycerol or propylene glycol [0059]. Nicotine is not disclosed in this section. Nakano teaches one of the reservoirs/liquids may optionally further include a flavor component, wherein nicotine is given as an example [0061]. In other words, Nakano suggests one liquid of the plurality of liquids contains nicotine and one liquid of the plurality of liquids contains no nicotine. Although the nicotine content is not disclosed, Atkins teaches an aerosol device comprising one liquid containing no nicotine and another liquid containing 5% or 10% nicotine [0178]. As this is a conventional nicotine content known in the art, it would have been obvious to one of ordinary skill in the art to apply to the liquid of Takano to achieve predictable results, i.e. providing the user with the effects of nicotine. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 31 above, and further in view of Tucker (US 2013/0192620). 
Takano teaches a solid containing a flavor, wherein vapour/aerosol produced by the at least one electrical evaporator is able to flow through the solid [0061]. Nakano does not teach a capsule. Tucker teaches an electronic cigarette comprising a capsule flavor source that vapor/aerosol flows through [0126, 0127]. As this is a conventional flavor source configuration known in the art, it would have been obvious to one of ordinary skill in the art to use a capsule as the flavor source of Takano to achieve predictable results. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747